Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 8 of U.S. Patent No. 11,233,885 B2 (the ‘885 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the current application is a broadened continuation of the ‘885 patent.
Independent claim 1 (similarly independent claim 6 involving a network device) of the current application includes all limitations of the independent claim 1 (similarly independent claim 6 also involving a network device) of the ‘885 patent except for “sending, at a calculated shaping rate, from the programmable processor, a sample comprising a copy of said captured packet along with the metadata, to a processor via a high speed bus, the calculated shaping rate based on space left in a shared memory of said processor” showing the underlined portion of “calculated shaping rate” and “based on space left in a shared memory” and therefore, the current application independent claims 1 and 6 have broader limitations than the ‘885 patent independent claims 1 and 6.
Claims 2 – 5, 7 and 8 of the current application are the same as claims 2 – 5, 7 and 8 of the ‘885 patent.

Claims 1 – 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 14 of U.S. Patent No. 10,616,382 B2 (the ‘382 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the current application is a continuation of the ‘382 patent.
Independent claim 1 of the current application has essentially similar limitations of independent claim 1 (similarly independent claim 14) of the ‘382 patent involving a network device with input and output ports to receive and transmit data packets and capture the data packets that match predetermined filters, except for “aggregating one or more samples in a high-speed bus payload; transferring, from said programmable processor, said high speed bus payload to a Central Processing Unit (CPU); extracting said samples from the high-speed bus payload and storing said samples in a shared memory of the CPU, the shared memory located in a kernel space of the CPU; and accessing said samples from the shared memory for streaming to one or more client” which, Abeni et al (US 2009/0217369 A1), teaches “such a device typically operates the Ethernet controller in promiscuous mode (the system captures all the packets detected on the wire, including packets that are not directly addressed to that controller). In the arrangement described herein the device driver of the interface 101 operates by just placing the received packets in a shared memory buffer 102, allocated by the kernel for this purpose, without issuing any interrupt” in paragraph 0037. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the features as taught by Abeni in the method of Lizotte to effectively distribute computations required to perform both load balancing and detection operations.
Independent claim 6 of the current application has limitations involving “a network device comprising: an input port configured to receive packets from a network; an output port configured to deliver the packets to a target device; create metadata containing information related to the at least one target packet; create a sample comprising the meta-data and the copy of the at least one target packet” as also shown in the independent claim 8 of the ‘382 patent; however, the current application does not have the narrower limitations that involves “analyze, by the programmable processor, the packets to identify at least one target packet; create a sample comprising the meta-data and the copy of the at least one target packet; and a flow client coupled to the flow server and configured to receive the sample from the flow server and store the sample in a database, wherein the sample is aggregated by the flow server in a high-speed bus payload and is transferred to the CPU” with emphasis to the underlined portions of the ‘382 patent. Therefore, the current application independent claim 6 is broader than the ‘382 patent independent claim 8.
Claims 2 – 4, 7, 9 – 11 and 16 – 18 of the ‘382 patent are essentially similar to claims 2 – 5, 7 and 8 of the current application.
---------- ---------- ----------
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bui et al (US 2008/0256081 A1) in view of Kovvali et al (US 2015/0124622 A1).
Claim 1. Bui shows a method for analysis of data packets at a network device (abstract, fig. 2: network agent-monitoring system) having  	an input port (fig. 2: input arrow to the network agent to the monitoring system) configured to  	receive a plurality of packets from a network (fig. 2: traffic 16a into the monitoring system) and  	an output port (fig. 2: output arrow from the monitoring system to the network agent to consumer and provider) configured to transmit the data packets to the network ([0023]: the network agent 14 captures and transmits each information request to the monitoring system 12 via bus 16a),  	the method comprising:  	capturing, by a programmable processor (fig. 2: processor 22), one of said plurality of packets received on the input port matching one or more predetermined criteria ([0023]: the processor may use metadata associated with the information request or any other parameter that helps to define or categorize the information being requested);  	creating one or more metadata related to the captured packet ([0023]: the information transmitted by the provider is transmitted back over the network to the consumer and the network agent also captures a copy of this information… the processor “tags” or associates the information with the specific metadata or parameter(s) associated with the just-made information request, and then stores both the metadata or parameter(s) and the copied information in the database);  	sending sample comprising a copy of said captured packet along with the metadata, to a processor via a  bus ([0023]: transmits the copy, via bus 16a, to the processor); and  	streaming, via said programmable processor, the sample to one or more clients ([0023]: each specific item of information in the database 24 may be categorized by one or more items of metadata or parameters, thus increasing the likelihood that the monitoring system will be able to provide exactly the specific type of information that is being requested by the consumer).Bui does not expressly describe the bus being a “high speed” bus.Kovvali teaches a high speed bus for transporting mirrored packets ([0115]: Ethernet Bridging).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the high speed bus as taught by Kovvali in the method of Bui to make more optimized decisions regarding load balancing would be beneficial.
Claim 2. Bui teaches the method of claim 1; Bui does not very expressly describe wherein said metadata is added in a header to the data packet.Kovvali teaches adding metadata into a data packet header ([0102]: this steering involves adding standard L2/L3 network headers or GRE or other prior-art tunneling methods wherein the procedures and methods for selecting flows from multiple interfaces to destinations, adding metadata/correlation tags, and unique protocol type for monitor mode packets that constructed from copies of packets from other interfaces and applying multi-level filtering and aggregation rules; [0115]).
Claim 3. Bui, modified by Kovvali, shows the method of claim 1, wherein said matching one or more predetermined criteria is done via a layer-2 filtering protocol (Kovvali, [0117]: L2/L3 extensions to allow mirroring of traffic while maintaining semantics of L2/L3 forwarding rules by extending the packet processing functions in SDN network interfaces).
Claim 4. Bui, modified by Kovvali, shows the method of claim 1, wherein said matching one or more predetermined criteria is done via a layer-3 filtering protocol (Kovvali, [0117]: L2/L3 extensions to allow mirroring of traffic while maintaining semantics of L2/L3 forwarding rules by extending the packet processing functions in SDN network interfaces).
Claim 5. Bui, modified by Kovvali, shows the method of claim 1, wherein said transmitting is done via an Ethernet bus ([0115]: Ethernet Bridging).
Claim 6. Bui shows a network device (abstract, fig. 2: network agent-monitoring system) comprising:  	an input port (fig. 2: input arrow to the network agent) configured to  	receive a plurality of data packets from a network (fig. 2: traffic 16a into the network agent);  	a programmable packet capture processor (fig. 2: processor 22) configured to  	capture one of said data packet received on the input port matching one or more predetermined criteria and to create one or more metadata related to the captured packet ([0023]: the processor may use metadata associated with the information request or any other parameter that helps to define or categorize the information being requested) and to  	send a sample comprising a copy of said captured packet along with the metadata ([0023]: the information transmitted by the provider is transmitted back over the network to the consumer and the network agent also captures a copy of this information… the processor “tags” or associates the information with the specific metadata or parameter(s) associated with the just-made information request, and then stores both the metadata or parameter(s) and the copied information in the database… transmits the copy, via bus 16a, to the processor), to a processor of said network device via a ] bus and to stream the sample to one or more clients ([0023]: each specific item of information in the database 24 may be categorized by one or more items of metadata or parameters, thus increasing the likelihood that the monitoring system will be able to provide exactly the specific type of information that is being requested by the consumer).Bui does not expressly describe the bus being a “high speed” bus.Kovvali teaches a high speed bus for transporting mirrored packets ([0115]: Ethernet Bridging).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the high speed bus as taught by Kovvali in the network device of Bui to make more optimized decisions regarding load balancing would be beneficial.
Claim 7. Bui, modified by Kovvali, shows the network device of claim 6, wherein the packet capture processor is configured to capture the packets using a layer-2 filtering protocol (Kovvali, [0117]: L2/L3 extensions to allow mirroring of traffic while maintaining semantics of L2/L3 forwarding rules by extending the packet processing functions in SDN network interfaces).
Claim 8. Bui, modified by Kovvali, shows the network device of claim 6, wherein the packet capture processor is configured to filter the packets using a layer-3 filtering protocol (Kovvali, [0117]: L2/L3 extensions to allow mirroring of traffic while maintaining semantics of L2/L3 forwarding rules by extending the packet processing functions in SDN network interfaces).
---------- ---------- ----------
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
1. Levy et al, US 2012/0158737 A1: a capture appliance that captures network packet data from one or more portions of a network invisibly to users of the network, such as via one or more transmission media splitters, switched port analyzer ports, mirrored hub or switch ports.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xavier Szewai Wong whose telephone number is 571.270.1780. The examiner can normally be reached on 11:30 am - 8:30 pm Mon to Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571.270.1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XAVIER S WONG/Primary Examiner, Art Unit 2415                                                                                                                                                                                                        22nd September 2022